Exibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. completes sale of Tartan Lake mine property /NOT FOR DISTRIBUTION TO U.S. NEWS WIRE SERVICES OR DISSEMINATION IN THE UNITED STATES/ Trading Symbols TSX - CRJ NYSE Amex - CGR SASKATOON, Jan. 7 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") is pleased to announce that it has completed the sale to St. Eugene Mining Corporation Limited ("St. Eugene") of Claude's assets relating to the Tartan Lake gold mining property (the "Tartan Lake Assets") located in the Province of Manitoba (the "Transaction"). The terms of the Transaction, which was previously announced on September 22, 2008, were contained in a property purchase and sale agreement dated effective December 30, 2009 between Claude and St. Eugene. The purchase price payable by St. Eugene to Claude for the Tartan Lake Assets consisted of $3,000,000, payable by way of 10,966,000 common shares of St. Eugene (at a deemed price of approximately $0.274 per common share), which common shares were issued from treasury. Under the terms of the Transaction, Claude also received $100,000, payable by way of 700,000 common shares of St.
